


Exhibit 10.1



--------------------------------------------------------------------------------



[cardinala03.jpg]
BNC Bancorp
Executive Incentive Program








Original Document Date: July 25, 2013
Updated effective: January 1, 2014




--------------------------------------------------------------------------------




BNC Bancorp Executive Incentive Program
    
Introduction
BNC Bancorp (the “Company”) and Bank of North Carolina are committed to
rewarding key executives for their contributions to the success of the Company,
Bank of North Carolina and BNC Bank, a division of Bank of North Carolina.
Through the BNC Bancorp Executive Incentive Program, as it may be amended and/or
restated (the “Program”), participants have the opportunity to earn cash and/or
equity-based awards for common stock of the Company based on meeting or
exceeding Company goals. The Program is intended to be part of a total
compensation package which may include base salary, annual incentives, long-term
incentives and other benefits. For the purposes herein, references to the
“Company” include Bank of North Carolina and, if and to the extent applicable,
other subsidiaries or affiliates of the Company unless the context otherwise
requires or the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company determines otherwise. The Program is
designed to:


▪
Focus executives on building a strong foundation for success and long-term
sustainability that will enhance long-term shareholder value.



▪
Recognize and reward achievement of the Company’s business goals.



▪
Focus executives’ attention on key business metrics.



▪
Motivate and reward superior performance.



▪
Attract and retain talent needed for the Company’s success.



▪
Be competitive with the market.



▪
Encourage teamwork and collaboration.



▪
Ensure incentives are appropriately risk-balanced.



▪
Be straightforward and easy to communicate.



Effective Date, Plan Administrator; Payment under 2013 Plan
The Program was effective as of January 1, 2013 and was amended and restated
effective as of January 1, 2014. Cash awards (e.g., in the form of performance
units) and equity awards under the Program are paid under, and subject to, the
BNC Bancorp 2013 Omnibus Stock Incentive Plan, as it may be amended and/or
restated (the “2013 Plan”), and the terms of the 2013 Plan are incorporated
herein if and to the extent applicable. The Program Administrator is the
Committee. Members of the Committee shall satisfy such independence standards as
may apply under applicable laws, rules, regulations and stock exchange
requirements (collectively, “applicable law”). The Committee shall make its
determinations regarding eligibility, performance criteria, payouts and other
terms and conditions within the time periods required by, or otherwise in
accordance with, Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), if and to the extent applicable. The Committee may delegate
authority to appropriate officers, employees or agents of the Company to perform
ministerial duties related to Program administration, subject to compliance with
applicable laws.


Performance Period / Program Year
The performance period generally will be January 1st through December 31st (the
“program year”), although the Committee shall have discretion to establish
performance periods that are longer or shorter than the Program Year.






--------------------------------------------------------------------------------




Participation and Eligibility
The Committee determines the participation of the top tier named executive
officer positions (CEO, President and CFO). Other named executive officers are
recommended by the CEO but must be approved by the Committee. Other executives
may participate upon the approval of the CEO, subject to Committee authority to
approve or disapprove such recommendations. An employee selected to participate
in the Program is referred to as a “participant.”


New employees must be employed by October 1st of the program year to be a
participant and eligible for a pro rata portion of the program year’s incentive.


Incentive Award Opportunities
Each participant is assigned an incentive award target, calculated as a
percentage of base earnings. Base earnings refers to the average base salary as
of January 1st through December 31st, excluding referral fees, commissions and
any other previously paid performance compensation (“base earnings”). Award
opportunities vary based on participant roles and are approved by the Committee
at the beginning of the program year.


Establishment of Performance Measures, Goals, Weightings and Definitions


Performance measures, goals, and weightings are established at or as soon as
practicable following the beginning of the performance period and approved by
the Committee. For purposes of this Program, these terms have the following
meanings:


Performance Measures - The criteria for which awards may be paid. Performance
measures may be financial or non-financial. A non-exclusive listing of
performance measures that may be considered by the Committee can be found in
Section 1 (bb) of the 2013 Plan.
    
Goals - Identifies the specific results required to achieve a certain level of
performance. Goals may be quantitative or qualitative. A threshold, target and
superior goal is established for each performance measure as follows:


▪
Threshold - is the minimum level of performance for which an award is paid. If
performance is below threshold, the payout is zero. Performance at threshold
results in a payment equal to 50% of the targeted incentive opportunity.



▪
Target - is the expected level of performance. Performance at target results in
a payment equal to 100% of the targeted incentive opportunity.



▪
Superior - is considered outstanding performance. Performance at superior
results in a payment equal to 150% of the participant’s targeted incentive
opportunity, which is the highest amount to be paid under the Program.



Weightings - Weightings are used to differentiate the relative
importance/priority of the performance measures. Each performance measure is
weighted a minimum of 10%, and the total of all performance measures for a
program year equals 100%.


Definitions - Qualitative measures should carry, at a minimum, a general
description of the criteria which will be reviewed in order to make an
assessment regarding performance.


The Committee may use schedules or other documentation to reflect award
opportunities, performance measures, goals and weightings. Such schedules or
other documents shall be approved by the Committee at or as soon as practicable
following the beginning of each performance period or within such time periods
as may be required under Section 162(m) of the Code, to the extent applicable,
and shall be updated each performance period as applicable.
    
Award Funding
A funding trigger is established for purposes of Section 162(m) of the Code. The
Program is funded at the Superior level if the Company has positive operating
earnings for the program year. The incentive awards paid are then




--------------------------------------------------------------------------------




determined by the Committee using the performance measures selected for the
program year. In other words, the funded amount is adjusted downwards to reflect
actual performance.


Award Payouts
The Committee shall determine whether awards shall be payable in cash or equity
awards (or both), and the allocation between, and value for, cash and equity
awards. The actual grant of equity awards, if any, shall occur at the time of
award payout. The type(s) of equity award and award terms shall also be
established by the Committee.


At the end of the program year, actual performance is compared to the
established goals. Performance between threshold and target and target and
superior are interpolated for purposes of determining award payouts. Once
amounts are determined for each Program participant, the allocation between cash
and equity is applied, and a determination regarding the cash award and number
of shares of Company common stock to be granted is approved by the Committee.


Awards will be paid within two and one half months following the end of the
program year or otherwise in a manner intended to be exempt from, or in
compliance with, Section 409A of the Code. Awards will be paid out as a
percentage of a participant’s base earnings.


Awards, whether equity or cash, shall be subject to withholding for required
income and other applicable taxes, and the Company’s obligation to pay such
awards shall be subject to compliance with applicable withholding or other tax
requirements.


The employee must be employed on a full or part-time basis at the date of
payment, unless retired, deceased or disabled. Participants on a performance
improvement plan or who have an unsatisfactory performance rating at the time of
payment are not eligible to receive an award.


New Hires, Reduced Work Schedules, Promotions and Transfers
New hires that meet the eligibility criteria and are hired prior to October 1st
of the program year will be eligible to receive a pro-rated award based on the
number of full months worked during the program year. New hires employed by the
Company after October 1st are not eligible to receive an award for the program
year during which the hire occurred.


Participants who are promoted or change roles that result in the participant
becoming eligible or ineligible for an award, or participants who experience a
change in incentive opportunity, will be eligible to receive a pro-rated award,
to the extent the award is otherwise earned, using their status and the
effective date of the promotion or role change. Award amounts will be calculated
using the participant’s base earnings and the incentive target for the
applicable period.


Participants who have an approved leave of absence are eligible to receive a
pro-rated award calculated using their time in active status as permitted by the
Family Medical Leave Act or other applicable state and federal laws and
regulations.


Termination of Employment
To encourage retention, a participant must be an active employee of the Company
on the date the incentive award is paid in order to receive an award (please see
exceptions for death, disability and retirement below.) Except as may be
provided herein or in any severance, change in control and/or employment
agreement, participants who terminate employment during the program year
(whether termination is by the Company or the participant), or who have given
notice of resignation during the program year but before payout, are not
eligible to receive an award payout.


Death, Disability or Retirement
In the event of the death or disability of a participant, the Company will pay
to the participant, or the participant’s estate in the event of the
participant’s death, the pro rata portion of the incentive award that had been
earned by the participant based on the period elapsing from the beginning of the
performance period until the date of termination or employment. Any such amounts
will be paid in cash unless the Committee determines otherwise.




--------------------------------------------------------------------------------






Individuals who retire (as determined by the Committee) are eligible to receive
an incentive paid in cash if they are actively employed through October 1st of
the program year; provided however, that such award shall only be paid if and to
the extent that it is deemed earned and payable based on attainment of
performance goals and shall be payable on a pro rata basis.


Administration
The Program is authorized by the Company’s Board of Directors and administered
by the Committee. To ensure proper alignment with the Company’s business
objectives, the Program will be reviewed periodically by the Committee. The
Company’s Board of Directors has the authority to amend the Program but the
Committee has the authority to determine awards and performance measures under
the Program, to interpret the Program and to make or nullify any rules and
procedures, as necessary, for proper administration of the Program. Any
determination by the Committee will be final and binding on all participants.
Without limiting the effect of the foregoing, the Committee shall not have
discretion to increase the amount of an award earned and payable to any
participant who is a “covered employee,” as such term is defined and interpreted
under Section 162(m) of the Code; and the Committee shall have the unilateral
discretion to reduce or eliminate the amount of an award granted to any
participant, including an award otherwise earned and payable pursuant to the
terms of the Plan.


Program Changes or Discontinuance
The Company has developed the Program on the basis of existing business, market
and economic conditions, current services and staff assignments and forecasts.
If substantial changes occur that affect these conditions, services, assignments
or forecasts, the Committee may add to, amend, modify or discontinue any of the
terms or conditions of the Program at any time, subject to compliance with
Section 162(m) of the Code to the extent applicable. Examples of substantial
changes may include mergers, dispositions or other corporate transactions,
changes in applicable law or accounting principles or other events that would in
the absence of some adjustment, frustrate the intended operation of this
Program.






No Entitlement to Incentive Compensation
Each Program participant is eligible for a distribution under the Program only
upon attainment of certain performance objectives defined under the Program and
after the approval of the award by the Committee.


Participants Rights Not Assignable; No Right to Participate
Any participant awards shall not be subject to assignment, pledge or other
disposition, nor shall such amounts be subject to garnishment, attachment,
transfer by operation of law or any legal process. Nothing contained in this
Program shall confer upon any employee any right to continued employment, nor
does the Program affect the right of the Company or any affiliate to terminate a
Program participant’s employment or service at any time. Participation in the
Program for any performance period does not confer rights to participation in
the Program for other performance periods or in other Company programs or plans,
including annual or long-term incentive plans, non-qualified retirement or
deferred compensation plans or other executive perquisite programs.


Recoupment in the Event of Accounting Restatements
In the event that the Company is required to prepare an accounting restatement
due to error, omission or fraud (as determined by the Board of Directors), each
participant shall reimburse the Company for part or the entire incentive award
made to such participant on the basis of having met or exceeded specific targets
for performance periods. For purposes of this policy, (i) the term “incentive
awards” means awards under this BNC Bancorp Executive Incentive Program, the
amount of which is determined in whole or in part upon specific performance
targets relating to the financial results of the Company; and (ii) the term
participant means employees who are eligible to participate in the BNC Bancorp
Executive Incentive Program. The Company may seek to reclaim incentives within a
three-year period of the incentive payout.






--------------------------------------------------------------------------------




Risk Mitigation
The Company seeks to appropriately balance risk with financial rewards in the
Program design and implementation. The compensation arrangements in this Program
are designed to be sufficient to incent participants to achieve approved
strategic and tactical goals while at the same time not be excessive or lead to
material financial loss to the Company.


Awards may be reduced or eliminated for credit quality and/or regulatory action.
Unless the Committee deems otherwise, awards will not be paid, regardless of
corporate or team/individual performance, if: 1) any regulatory agency issues a
formal, written enforcement action, memorandum of understanding or other
negative directive action where the Committee considers it imprudent to provide
awards under this Program, and/or 2) after a review of the Company’s credit
quality measures the Committee considers it imprudent to pay awards under this
Program, or 3) if the Committee otherwise determines that it is imprudent to pay
such awards.


Ethics and Interpretation
If there is any ambiguity as to the meaning of any terms or provisions of this
Program or any questions as to the correct interpretation of any information
contained therein, the Company's interpretation expressed by the Committee or
the Board of Directors, as the case may be, will be final and binding.


The altering, inflating and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards will subject the employee to disciplinary action up to and
including termination of employment.  In addition, any incentive compensation as
provided by this Program to which the participant would otherwise be entitled
will be revoked or if paid, the participant will be obligated to repay, any
incentive award earned during the award period in which the wrongful conduct
occurred regardless of employment status.


Severability; Governing Law
Each provision in this Program is severable, and if any provision is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.


The Program and the awards and payments hereunder shall, in all respects, be
governed by, and construed and enforced in accordance with the laws of the State
of North Carolina.


No Trust; Unfunded Plan
The obligation of the Company to make payments hereunder shall constitute a
liability of the Company to the participants. Such payments shall be made from
the general funds of the Company, and the Company shall not be required to
establish or maintain any special or separate fund, or otherwise to segregate
assets to assure that such payments shall be made, and neither the participants
nor their beneficiaries shall have any interest in any particular assets of the
Company by reason of its obligations hereunder. Nothing contained in this
Program shall create or be construed as creating a trust of any kind or any
other fiduciary relationship between the Company and the participants or any
other person or constitute a guarantee that the assets of the Company shall be
sufficient to pay any benefits to any person. To the extent that any person
acquires a right to receive payments from the Company hereunder, such right
shall be no greater than the right of an unsecured creditor of the Company.


Compliance with Section 409A of the Code
Notwithstanding any other provision in the Program or an award to the contrary,
if and to the extent that Section 409A of the Code is deemed to apply to the
Program or any award, it is the general intention of the Company that the
Program and any such award shall, to the extent practicable, be construed in
accordance therewith. Deferrals pursuant to an award otherwise exempt from
Section 409A of the Code in a manner that would cause Section 409A of the Code
to apply shall not be permitted unless such deferrals are in compliance with or
exempt from Section 409A of the Code. Without in any way limiting the effect of
the foregoing, (i) in the event that Section 409A of the Code requires that any
special terms, provision or conditions be included in the Program or any award,
then such terms, provisions and conditions shall, to the extent practicable, be
deemed to be made a part of the Program and/or award, as applicable, and (ii)
terms used in the Program or an award shall be construed in accordance with
Section 409A of the Code if and




--------------------------------------------------------------------------------




to the extent required. Further, in the event that the Program or any award
shall be deemed not to comply with Section 409A of the Code, then neither the
Company, the Board, the Committee nor its or their designees or agents shall be
liable to any participant or other persons for actions, decisions or
determinations made in good faith.
Other Restrictions on Awards


Notwithstanding any other Program provision to the contrary, the Company shall
not be obligated to make any distribution of benefits through the Program or
take any other action, unless such distribution or action is in compliance with
applicable laws, rules and regulations (including but not limited to applicable
requirements of the Code).




Program Approval
IN WITNESS WHEREOF, the parties have executed and approved the Program, as
amended and restated on March 18, 2014, effective January 1, 2014.






/s/Thomas R. Sloan
Chairman of the Board






/s/ D. Vann Williford
Chairman, Compensation Committee










